Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amir Kyarad on 25 May 2022.

The application has been amended as follows:
IN THE SPECIFICATIONS 
In [0050] lines 6-7, “, such as an internal link cam (410) and a link cam (450)” was deleted.
In [0050] lines 9-10, “, such as link (480)” was deleted.
In [0073] line 6, “calculating” was changed to --by calculating-- 

IN THE CLAIMS
In claim 1 line 17, “command,” was replaced by --command, and--
In claim 1 lines 18-20, “wherein the pattern of non-linear door kinematics includes opening or closing one or more doors to a specified aperture or calculating the opening or closing of the one or more doors as a function of time, and” was deleted.
In claim 1 line 21, “directly” was deleted.
In claim 4 line 4, “of” was replaced by --between--
	In claim 6 line 2, “delay” was replaced by --delay value--
	In claim 7 line 2, “delay” was replaced by --delay value--
In claim 8 line 2, “delay” was replaced by --delay value--
In claim 10 line 10, “hot air flow or a corresponding cold air flow” was replaced by --air flow--
In claim 10 line 17, “command,” was replaced by --command, and--
In claim 10 lines 18-20, “wherein the pattern of non-linear door kinematics includes opening or closing one or more doors to a specified aperture or calculating the opening or closing of the one or more doors as a function of time, and” was deleted.
In claim 10 line 21, “directly” was deleted.
In claim 13 line 6, “the non-linear door kinematics comprise at least one delay value that” was replaced by --the at least one delay value--
In claim 15 line 1, “delay” was replaced by --delay value--
In claim 16 line 2, “delay” was replaced by --delay value--
In claim 17 line 2, “delay” was replaced by --delay value--
In claim 18 line 3, “delay” was replaced by --delay value--
In claim 19 line 19, “command,” was replaced by --command, and--
In claim 19 lines 20-22, “wherein the pattern of non-linear door kinematics includes opening or closing one or more doors to a specified aperture or calculating the opening or closing of the one or more doors as a function of time, and” was deleted.
In claim 19 line 23, “directly” was deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitation about “pattern” was understandable in light of specification paragraphs [0041] and [0073], therefore prior 112b rejection on that limitation is withdrawn.
The prior arts of record fail to show the structural and functional limitations in the independent claims, and the structural and functional limitations in the independent claims cannot be met without impermissible hindsight reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762